Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending and under consideration  in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 12/10/2020 and 12/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a divisional of application 16/544,774 (granted as US Patent  10.709.693) filed on 08/19/2019 which is a divisional of application 15/874,694 dated 01/18/2018 (granted as a patent number 10,413,530) which claims priority under 35 U.S.C 119 (e) from provisional application serial No. 62/447689, filed 01/18/2017.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with   Peter Ludwig on 01/14/2021. Please review the attached interview summary for details.
Claims 1 and 11 are  amended and claims 8-10 and 12-14 are cancelled 

Examiner’s amendment for allowance

Claims 1:Proposed Examiner’s amendment for allowance
In claim 1,
Replace Claim 1 with the following in its entirety
A method for modulating LDL levels, HDL levels, cholesterol levels, and other lipoproteins and apolipoproteins resulting from or derived from LDL, HDL, cholesterol and other lipoproteins and apolipoproteins in a subject comprising administering to a subject in need of such treatment a pharmaceutical composition comprising a therapeutically effective amount of a L-isomer of β-lactam; thereby modulating LDL levels, HDL levels, cholesterol levels, and the levels of other lipoproteins and apolipoproteins resulting from or derived from LDL, HDL, cholesterol, and other lipoproteins and apolipoproteins in the subject, wherein said β-lactam is a tromethamine salt of L- ampicillin which has substantially no bactericidal activity. 

Cancel claims  8-10
In claim 11,
Replace Claim 11 with the following in its entirety:
A method for treating a patient suffering from respiratory distress caused by emphysema and chronic obstructive pulmonary disease (COPD) comprising administering to a patient in need of such treatment a pharmaceutical composition comprising a therapeutically effective amount of a L-isomer of β-lactam, wherein said β-lactam is a tromethamine salt of L- ampicillin which has substantially no bactericidal activity.

Cancel claim 12-14


REASONS FOR ALLOWANCE
In view of the examiner’s amendment recited above  and the following examiners statement of reasons for allowance, claims 1-7 and 11 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method for A method for modulating LDL levels, HDL levels, cholesterol levels, and other lipoproteins and apolipoproteins resulting from or derived from LDL, HDL, cholesterol and other lipoproteins and apolipoproteins in a subject comprising administering to a subject in need of such treatment a pharmaceutical composition comprising a therapeutically effective amount of a L-isomer of β-lactam; thereby modulating LDL levels, HDL levels, cholesterol levels, and the levels of other lipoproteins and apolipoproteins resulting from 
It is also noted that claims 1-7 and 11 are methods of use claims, corresponding to the compositions which has been found to be novel and unobvious and has been allowed and issued in U.S. Patent No. 10,413,530 (parent application to the instant application, 15/874,694). 

Conclusion
Claims 1-7 and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629